UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1865



BETTY GIST,

                                              Plaintiff - Appellant,

          versus


THE DURACELL INCORPORATED MANAGED DISABILITY
PLAN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columba.     Joseph F. Anderson, Jr., Chief
District Judge. (CA-04-882-0-JFA)


Submitted:    December 22, 2005            Decided: December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Betty Gist, Appellant Pro Se. Bernie Wellington Ellis, MCNAIR LAW
FIRM, PA, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Betty Gist appeals the district court’s order dismissing

her action seeking long term disability benefits under the Employee

Retirement Income Security Act.         We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         See Gist v. Duracell Inc. Managed

Disability Plan, No. CA-04-882-0-JFA (D.S.C. filed July 7, 2005 &

entered July 13, 2005). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -